In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-050 CV

____________________


HEALTHSOUTH CORPORATION AND 

HEALTHSOUTH HOUSTON REHABILITATION INSTITUTE, Appellants


V.


HELEN M. SCHILLING, M.D., Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 01-04-02243 CV




MEMORANDUM OPINION (1)
	The appellants, Healthsouth Corporation and Healthsouth Houston Rehabilitation
Institute, and the appellee, Helen M. Schilling, M.D., filed a joint motion to dismiss this
appeal with prejudice.  The parties allege they have resolved all disputes and agreed to
dismiss this appeal.  The Court finds that the motion is voluntarily made by the parties
through their attorneys of record prior to any decision of this Court and should be granted. 
Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered January 20, 2005 
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.